Citation Nr: 0432204	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  01-01 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for multiple scars of 
the left upper arm.

2.  Entitlement to service connection for temporomandibular 
joint (TMJ) syndrome.

3.  Entitlement to an initial compensable evaluation for 
arthritis of the feet.

4.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the left knee.

5.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the right wrist.

6.  Entitlement to an initial compensable evaluation for 
chronic muscle contraction headaches. 

7.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the cervical spine with a herniated 
disc at C5-6 and C6-7.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to August 
1999.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions since June 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

The issues involving TMJ syndrome, arthritis of the feet, 
arthritis of the right wrist, headaches, and arthritis of the 
cervical spine with herniated disc at C5-6 and C6-7 are 
addressed in the REMAND portion of the decision below and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

The Board notes that the June 2000 rating decision on appeal 
also adjudicated issues involving service connection for 
chronic sinusitis, acne with pseudobarbae folliculitis, 
status post operulectomy, status post partial uvulectomy, and 
hypercholesterolemia.  The veteran appealed that decision.  
In correspondence dated April 2001, however, the veteran's 
representative withdrew his appeal with respect to each of 
those issues.  38 C.F.R. § 20.204 (2003).

The Board notes that the veteran appealed the RO's denial of 
his claim for service connection for a ganglion cyst of the 
right wrist.  In a September 2004 decision, the RO granted 
service connection for a ganglion cyst of the right wrist.  
As this determination constitutes a full grant of the 
benefits sought as to that claim, it is no longer in 
appellate status.  See Grantham v. Brown, 114 F.3d. 1156 
(Fed. Cir. 1997).

In a January 2001 statement, the veteran requested that he be 
scheduled for a hearing at the RO.  In correspondence dated 
April 2001, however, the veteran's representative indicated 
that the veteran no longer wanted a hearing.  In March 2004, 
the RO also sent the veteran a letter in an attempt to 
clarify whether he still wanted a hearing.  To date, there 
has been no response from the veteran.  Therefore, the 
veteran's hearing request is considered withdrawn.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims addressed in this decision, and has 
obtained and fully developed all evidence necessary for the 
equitable disposition of the claims.

2.  Medical evidence shows that the veteran has multiple 
scars of the left upper arm as a result of an injury in 
service. 

3.  The veteran's arthritis of the left knee is manifested by 
slight limitation of motion but no objective evidence of 
instability.


CONCLUSIONS OF LAW

1.  The veteran has multiple scars of the left upper arm 
which were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2004).

2.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the left knee have not been met.  §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for multiple scars 
on his left arm as well as an increased evaluation for his 
service-connected arthritis of the left knee.  In the 
interest of clarity, the Board will initially discuss whether 
these issues have been properly developed for appellate 
purposes.  The Board will then address the issues on appeal, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

The United States Court of Appeals for Veterans Claims 
(Court) recently held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction ("AOJ" or "RO").  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In the 
present case, however, the veteran's claims were filed and 
initially denied prior to VCAA notice being provided to him.  
Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

In this case, since the VCAA notice was not provided to the 
veteran prior to the initial AOJ adjudication, the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.  Although the 
Court did not specify how the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  There is no basis for concluding 
that harmful error occurs simply because a claimant receives 
VCAA notice after an initial adverse adjudication.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
under 38 U.S.C. § 511(a) that are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice provided 
to the veteran in April 2002 and March 2003 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the most recent transfer and 
certification of the veteran's case to the Board, the content 
of which fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Therefore, 
notwithstanding Pelegrini II, to decide the appeal would not 
be prejudicial error to the veteran.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request, or tell the claimant to 
provide, any evidence in the claimant's possession that 
pertains to the claim.  

As noted previously, the new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  The notice letters 
dated April 2002 and March 2003 essentially advised the 
veteran to identify and submit evidence in support of his 
claims.  Although the VCAA notice letter does not 
specifically contain the fourth element, the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims throughout development of 
the case at the RO.  See Bernard, supra; Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  There does 
not appear to be any outstanding medical records that are 
relevant to this appeal, as the RO obtained all medical 
records identified by the veteran and his representative.  
Moreover, the veteran underwent several VA examinations in 
connection with the disabilities addressed in this decision.  
Therefore, the record is complete and the case is ready for 
appellate review.

II.  Service Connection for Multiple Scars of the Left Upper 
Arm

The veteran claims that he has multiple scars on his left arm 
as a result of a motorcycle accident while on active duty.  
For the reasons set forth below, the Board finds that the 
evidence supports the veteran's claim. 

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular injury or disease resulting in a current 
disability was incurred in or aggravated coincident with 
service in the Armed Forces.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, certain chronic diseases may be 
presumed to have been incurred in or aggravated during 
service if manifested to a compensable degree (10 percent) 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

Service connection generally requires: (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue. See Epps, supra; Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the Court, 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be established on the basis 
of § 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

In this case, the veteran's service medical records show that 
he sustained multiple contusions, abrasions and lacerations 
to both arms in a motorcycle accident.  A service medical 
record dated July 1998 noted that the motorcycle accident 
occurred in 1981, and that the veteran's left arm showed 
signs of edema and chronic inflammation which was consistent 
with a foreign body.  As a result, pieces of glass were 
surgically removed from the veteran's left arm.  

At a December 1999 VA examination, it was noted that the 
veteran had residuals scars on his left arm after the glass 
was removed.  A physical examination revealed approximately 
eighteen scars measuring 0.5 to 1.5 cm in length that were 
hypopigmented and hyperpigmented.  No underlying muscle 
abnormality or adherence was shown.  The diagnosis was 
multiple scars of the left arm. 

The evidence thus shows that the veteran has scars on his 
left arm that were incurred in service.  The RO denied the 
veteran's claim on the basis that there was no current 
disability.  However, a residual scar is considered a 
disability for VA purposes, regardless of the severity of 
that scar, which is properly addressed in assigning a 
disability evaluation under applicable diagnostic criteria.  
However, the only issue currently before the Board is 
entitlement to service connection for scars of the left upper 
arm.  Since the evidence shows that the veteran's scars on 
his left arm were incurred in service, service connection is 
hereby granted.  

III.  Increased Evaluation for Arthritis of the Left Knee

In a June 2000 rating decision, the RO granted service 
connection and assigned a single 10 percent evaluation for 
degenerative arthritis of multiple joints involving the left 
knee, right wrist, feet, and cervical spine, effective 
September 1999.  In a September 2002 decision, the RO 
assigned separate 10 percent evaluations for each of these 
joints.  This decision will address the veteran's service-
connected arthritis of the left knee. 

The Board notes that this appeal ensued after the veteran 
disagreed with the assigned 10 percent evaluation.  
Therefore, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990). 

The veteran's arthritis of the left knee is presently 
evaluated as 10 percent disabling pursuant to DC 5010.  This 
Diagnostic Code provides that traumatic arthritis, 
substantiated by X-ray findings, is to be evaluated under DC 
5003 for degenerative arthritis, which in turn provides that 
such disability will be rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the 
specific joint or joints involved.  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate Diagnostic Codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined under DC 5003.  38 C.F.R.            § 
4.71a, DC 5003.

The regulations define normal range of motion for the leg as 
zero degrees of extension and 140 degrees of flexion.  See 38 
C.F.R. § 4.71, Plate I.  Limitation of flexion of the knee is 
evaluated in accordance with DC 5260.  This code provides 
that flexion limited to 15 degrees warrants a 30 percent 
rating; flexion limited to 30 degrees warrants a 20 percent 
rating; flexion limited to 45 degrees warrants a 10 percent 
rating; and flexion limited to 60 degrees warrants a zero 
percent (noncompensable) rating.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of the knee is evaluated in 
accordance with DC 5261.  This code provides that extension 
limited to 45 degrees warrants a 50 percent rating; extension 
limited to 30 degrees warrants a 40 percent rating; extension 
limited to 20 degrees warrants a 30 percent rating; extension 
limited to 15 degrees warrants a 20 percent rating; extension 
limited to 10 degrees warrants a 10 percent rating; extension 
limited to 5 degrees warrants a zero percent (noncompensable) 
rating.  38 C.F.R. § 4.71a, DC 5261.

Applying the range-of-motion criteria to the facts of this 
case, the Board finds that the veteran's left knee disability 
has been correctly evaluated as 10 percent disabling.  The 
veteran was able to move his left knee from zero degrees of 
extension to 120 degrees of flexion when examined in December 
1999, and from zero degrees of extension to 140 degrees of 
flexion when examined in June 2001.  The Board notes that 
these findings do not even meet the criteria for a 
compensable evaluation under DC 5260 or DC 5261, and 
essentially reflect normal range of motion.  Nevertheless, 
the RO assigned a 10 percent evaluation based on the 
veteran's complaints of pain.  However, there is simply no 
basis to assign an initial evaluation in excess of 10 percent 
for the veteran's left knee disability due to arthritis and 
limitation of motion for the period of the claim. 

The Board also points out that, in a precedent opinion, the 
VA General Counsel held that separate ratings may be assigned 
under DC 5260 and DC 5261 for disability of the same joint.  
VAOPGCPREC 9-2004 (September 17, 2004).  However, since the 
veteran has been able to fully extend his left knee to zero 
degrees, separate ratings are not warranted for limitation of 
extension and limitation of flexion of the left knee.

For these reasons, the Board also finds that an evaluation 
higher than 10 percent is not warranted on the basis of 
functional loss due to pain, or on the basis of weakened 
movement, excess fatigability, or pain on movement.  See 38 
C.F.R.      §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 
Vet. App. 202, 204-08 (1995).  At his VA examinations in 
December 1999 and June 2001, the veteran reported pain, 
swelling, stiffness, fatigability, and lack of endurance of 
the left knee.  At his first examination, the veteran 
reported that the pain would come and go approximately two 
times a day, which he rated at level 6 on a pain scale from 1 
to 10.  Objectively, the veteran's left knee also showed 
evidence of slight tenderness.  However, the Board emphasizes 
that examiners described the veteran's knee as stable, with 
no significant limitation of motion identified.  There is 
also no evidence that the veteran has ever worn a brace or 
required the use of a cane to ambulate.  In any event, the 
Board notes that any functional loss due to pain has been 
fully compensated in the currently assigned 10 percent 
evaluation for the veteran's arthritis and limitation of 
motion.  Accordingly, the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.49 provide no basis for an evaluation in excess of 10 
percent. 

The Board notes that the VA General Counsel held that 
separate ratings may be assigned under DC 5257 for 
instability and DC 5003 for arthritis.  VAOPGCPREC 23-97, 62 
Fed. Reg. 63604 (1997).  In this case, however, no objective 
evidence shows that the veteran's left knee disability is 
manifested by subluxation or lateral instability.  Hence, a 
separate rating for instability under DC 5257 is not 
warranted.  Although the veteran has reported that his left 
knee gives way, two VA examiners found no objective evidence 
of left knee instability. 

The Board concludes that the preponderance of the evidence is 
against an evaluation in excess of 10 percent for the 
veteran's arthritis of the left knee.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b).  Hence, the appeal 
is denied.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  

In this case, the evidence does not show that the veteran's 
arthritis of the left knee has independently caused marked 
interference with employment.  In this regard, the veteran 
has indicated that he his able to work full time but requires 
a lot of breaks due to his service-connected headaches.  
Although the veteran's arthritis of the left knee may impact 
his ability to work, such impairment has already been 
contemplated by the applicable schedular criteria.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Therefore, further development 
in keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




ORDER

Service connection for multiple scars of the left upper arm 
is granted.

An initial evaluation in excess of 10 percent for arthritis 
of the left knee is denied.


REMAND

The Board finds that additional development is needed with 
respect to the issues involving the veteran's right wrist, 
cervical spine, feet, headaches and TMJ syndrome.   

I.  Arthritis of the Right Wrist

In April 2004, the veteran submitted additional medical 
records to the RO subsequent to the transfer of the records 
to the Board for appellate consideration.  In July 2004, that 
evidence was forwarded to the Board.  See 38 C.F.R. § 
19.37(b).  The Board notes that several of these medical 
records pertain to the veteran's right wrist and cervical 
spine.  The veteran did not submit a waiver of initial 
consideration of this medical evidence and information by the 
AOJ.  

In Disabled American Veterans, v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) ("DAV"), the Court 
invalidated regulations which allowed the Board to consider 
evidence without having to remand the case to the AOJ for 
initial consideration and without having to obtain the 
appellant's waiver.  In light of the Court's decision, the 
Board is of the opinion that the most appropriate action with 
regard to the additional documents received is to remand the 
claim to the RO for initial consideration of the additional 
medical evidence. 




II.  Regulatory Changes Involving the Spine

The Board notes that VA has amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, by revising the regulatory 
criteria for rating disabilities of the spine, which may 
affect the ratings assigned for the veteran's arthritis of 
the cervical spine and herniated disc at C5-6 and C6-7.  The 
revised rating criteria became effective September 26, 2003.  
68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  The new criteria 
are codified at newly designated 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 through 5243, to include Plate V, Range 
of Motion of Cervical and Thoracolumbar Spine, which reflect 
normal ranges of motion of the thoracolumbar spine.  68 Fed. 
Reg. 51,458 (Aug. 27, 2003).  

To date, the veteran has not been notified of these new 
criteria and they have not been considered by the RO in 
evaluating his cervical spine disability.  A remand is 
therefore required to notify the veteran of the new criteria 
and to afford the RO the opportunity to adjudicate his claims 
under the new criteria.  The veteran should also be scheduled 
for an appropriate VA examination to determine the nature and 
severity of his service-connected arthritis of the cervical 
spine and herniated disc at C5-6 and C6-7, to include any 
orthopedic and neurological manifestations, so that the RO 
may evaluated these disabilities under the revised rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994) 
(holding that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria); see also 38 U.S.C.A. § 5103A.  

III.  Arthritis of the Feet

The Board notes that additional development is required 
concerning the veteran's claim for an initial evaluation in 
excess of 10 percent for arthritis of the feet.  The RO 
evaluated this disability under DC 5010 for arthritis, but 
failed to notify the veteran of DC 5284 which pertains to 
other foot injuries.  This diagnostic code, which appears to 
apply to the veteran's arthritis of the feet, provides a 10 
percent evaluation for a moderate foot injury, a 20 percent 
evaluation for a moderately severe foot injury, and a 30 
percent evaluation for a severe foot injury.  38 C.F.R.   § 
4.71a.

In VAOPGCPREC 9-98 dated August 14, 1998, VA's General 
Counsel pointed out that some foot disorders rated under DC 
5284 may affect range of motion and, thus, warrant 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Although the veteran's feet were examined by VA in December 
1999 and June 2001, neither examiner included findings with 
respect to range of motion, including functional loss due to 
pain, weakened movement, excess fatigability, incoordination, 
pain on movement and limitation of motion.  Therefore, 
another examination is needed to address these questions.  
38 U.S.C.A. § 5103A.  

IV.  Headaches

The veteran is seeking a compensable evaluation for his 
service-connected headaches under DC 8100.  This code 
provides a 10 percent rating for migraine headaches with 
characteristic prostrating attacks averaging one in two 
months over last several months, and a 30 percent rating for 
headaches with characteristic prostrating attacks occurring 
on an average once a month over last several months.  38 
C.F.R. § 4.124a, DC 8100 (2004).  

In this case, the veteran was afforded two VA examinations to 
determine the severity of his headaches.  However, neither 
examination report mentioned whether the veteran's headaches 
caused prostrating attacks, and, if so, the frequency of such 
attacks.  Therefore, the veteran should be afforded a VA 
examination to address these questions.  38 U.S.C.A. § 5103A.  

V.  TMJ Syndrome

The veteran claims that he suffers from TMJ syndrome which 
had its onset in service.  The veteran's service medical 
records show that he was seen on several occasions for TMJ-
type symptoms, including pain on the right side of his face 
and head.  An October 1997 report listed a diagnosis of TMJ.  

The veteran was afforded a VA dental examination in June 2001 
to determine whether he has a separate disability involving 
TMJ syndrome in addition to his service-connected headaches.  
At that time, it was noted that the veteran had pain along 
his facial planes, which the examiner said was probably due 
to muscle trismus as a result of a cervical problem.  The 
examiner also noted some popping in the left 
temporomandibular joint.  Under the diagnosis section, the 
examiner noted that "Most of his temporomandibular joint 
problems I think are all related to his cervical problems.  
It is a muscular thing."  

It is unclear whether the examiner's statement concerning 
"temporomandibular joint problems" constitutes a disability 
as opposed to symptoms.  This is significant because pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  
Therefore, the veteran should be afforded an examination to 
determine whether he has a disability due to TMJ syndrome. 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
nature and severity of the veteran's 
service-connected cervical spine 
disability, including any orthopedic and 
neurological symptoms.  The claims 
folder, to include a copy of this Remand, 
must be made available to the examiner 
for review.

Any special diagnostic studies deemed 
necessary should be performed.  The 
examiner should also describe all 
symptomatology due to the veteran's 
service-connected arthritis of the 
cervical spine and herniated disc at C5-6 
and C6-7, to include whether there is 
related neurological pathology.  

In reporting the results of range-of-
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the extent of any pain.  The 
examiner should describe the extent of 
any incoordination, weakened movement and 
excess fatigability on use.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  The existence of any 
ankylosis of the cervical spine should 
also be identified.

The examiner should note that normal 
ranges of motion of the cervical spine 
for VA purposes are 0 to 45 degrees of 
flexion, 0 to 45 degrees of extension, 0 
to 30 degrees of left and right lateral 
flexion, 0 to 45 degrees of left and 
right rotation, and 0 to 80 degrees of 
left and right lateral rotation.  See 
Schedule for Rating Disabilities 
effective September 26, 2003, Plate V, 
Range of Motion of Cervical and 
Thoracolumbar Spine.  68 Fed. Reg. 51,458 
(Aug. 27, 2003).  

Since disc pathology has been identified 
as part of the veteran's service-
connected disability, the examiner should 
note the total duration of any 
incapacitating episodes.  An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
The rationale for all opinions expressed 
should also be provided.

2.  The RO should arrange for a VA 
podiatry examination to determine the 
nature and severity of the veteran's 
service-connected arthritis of the feet.  
Any further indicated special studies 
should be conducted.  The claims file 
must be made available to the examiner 
prior the examination.  The examiner 
should record pertinent symptoms and 
clinical findings. The examiner must 
comment as to the following: (a) are the 
veteran's subjective complaints of pain 
objectively confirmed upon physical 
examination; (b) does arthritis result in 
functional impairment, to include 
limitation of motion of any joint; and, 
if so, (c) what is the nature and 
severity of any functional impairment 
attributable to arthritis, to include any 
limitation of motion.  Finally, the 
examiner should comment on whether the 
veteran has a moderate, a moderately 
severe, or a severe foot disability.  The 
rationale for all opinions expressed 
should also be provided.

3.  The RO should also schedule the 
veteran for a VA neurological examination 
to determine the severity of his service-
connected tension headaches.  The claims 
folder and a copy of this remand must be 
made available to and be reviewed by the 
examiner in connection with the 
examination.  The examiner should comment 
on whether the veteran's headaches cause 
any prostrating attacks, and, if so, the 
frequency of such attacks.  The 
examination report must include the 
rationale for all opinions expressed.

4.  The RO should also schedule the 
veteran for an appropriate VA examination 
to determine whether the veteran's 
suffers from TMJ syndrome as opposed to 
mere symptoms related to his headaches 
and cervical spine disability.  The 
claims folder and a copy of this remand 
must be made available to and be reviewed 
by the examiner in connection with the 
examination.  The examiner should state 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the veteran suffers from TMJ syndrome as 
a result of service or a service-
connected disability (headaches and 
cervical spine disability).  The 
examination report must include the 
rationale for all opinions expressed.

5.  The RO should then review the 
examination reports to ensure that they 
are in complete compliance with this 
remand.  If deficient in any manner, the 
RO must implement corrective procedures 
at once.  

6.  When the development requested has 
been completed, the RO should 
readjudicate the issues on appeal on the 
basis of all the evidence of record, as 
well as all pertinent laws and 
regulations.  In doing so, the RO should 
consider the amendments to VA's Schedule 
for Rating Disabilities, 38 C.F.R. Part 
4, effective September 26, 2003. 68 Fed. 
Reg. 51,454- 51,458 (Aug. 27, 2003), as 
well as DC 5243.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002).  

7.  If any benefit sought is not granted, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case, which contains 
notice of all relevant actions taken with 
respect to each claim, including summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  Thereafter, 
the veteran and his representative must 
be afforded an appropriate opportunity to 
respond before the record is returned to 
the Board for further review.


The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant until he 
is notified.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



